On Rehearing.
[November 13,1893.]
Since the opinion was filed in this case, but before the entry of a decree, our attention has been called to the fact, by the petition of the plaintiffs, that the court below not only sustained a demurrer to and dismissed the amended complaint, but it further adjudged and decreed that “the defendant Hiram Brown is the owner in fee simple of all the land set forth and described in the amended complaint of the plaintiff herein.” This was clearly an error. The case was disposed of both by the court below and in this court upon the ground that the complaint did not state facts sufficient to constitute a cause of suit, and was therefore dismissed, and the only decree that should have been entered was a decree to that effect. It follows, therefore, that in entering a decree in this case the determination of the lower court will be affirmed, except as to the clause above quoted, and a decree entered here dismissing the complaint. Affirmed.